Citation Nr: 1422724	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO. 11-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a compensable initial evaluation for bilateral hearing loss.

2. Entitlement to service connection for a left foot disability, including plantar fasciitis and degenerative changes of the first metatarsal, to include as secondary to service-connected tendonitis of the left achilles.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

During the pendency of the appeal, the Veteran through his representative has contended that his left foot disability is secondary to his service-connected left achilles tendonitis.  In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Court held that VA has obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain benefit sought for the same disability.  See also Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  As such, the Board has expanded the Veteran's claim as stated on the title page of this decision.

The issue of entitlement to an increased evaluation for service-connected left achilles tendonitis has been raised by the Veteran through his representative at the May 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for a left foot disability, including plantar fasciitis and degenerative changes of the first metatarsal, to include as secondary to service-connected tendonitis of the left achilles is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On May 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw the appeal for a compensable initial evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a compensable initial evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In this case, prior to the promulgation of a decision, in correspondence from the Veteran's authorized representative dated May 13, 2013, and in testimony by the Veteran, it was stated that the Veteran desired to withdraw his appeal for a compensable initial rating for bilateral hearing loss.  The  withdrawal, including in testimony reduced to writing, was made pursuant to 38 C.F.R. § 20.204.  

In light of above, the Board does not have jurisdiction to review the appeal for entitlement to a compensable initial evaluation for bilateral hearing loss, and it is dismissed.


ORDER

The issue of entitlement to a compensable initial evaluation for bilateral hearing loss is dismissed.


REMAND

After review of the claims file, the Board has determined that further development is necessary prior to adjudication of the Veteran's claim.

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 hearing.  Through his representative, the Veteran raised the issue of service connection for left foot disability as secondary to his service-connected left achilles tendonitis.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran was provided VA examinations in December 2009 and May 2011.  While an opinion regarding the etiology of the Veteran's current foot disability was obtained on a direct-incurrence basis, neither examiner provided an opinion as to whether the Veteran's service-connected left achilles tendonitis has caused or chronically aggravated his current left foot disabilities (plantar fasciitis and degenerative changes).  Thus, remand is necessary to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from the Cleveland VAMC and any associated outpatient clinics since August 2011.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left foot disability.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all the evidence, including the Veteran's May 2013 hearing testimony, the examiner is asked to identify all current left foot disability(ies) and provide the following opinions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left foot disability was caused by an injury or event in service, to include the Veteran's documented left foot injury involving a concussion grenade? 

(b) The examiner is also asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left foot disability, to include plantar fasciitis and degenerative changes of the first metatarsal was caused or aggravated by the Veteran's service-connected left achilles tendonitis.  For VA purposes, aggravation is defined as a permanent worsening beyond the natural progression of the disorder.

A full and complete rationale should accompany the opinion provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. Thereafter, re-adjudicate the Veteran's claim for service connection for a left foot disability, to include as secondary to service-connected left Achilles tendonitis, with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


